Citation Nr: 1442044	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to June 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO.

In November 2013, the Board issued a decision granting service connection for tinnitus, denying the claim for service connection for bilateral hearing loss, and granting a 30 percent rating, but no higher, for the service-connected left shoulder disability. The Veteran appealed the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).

In June 2014, the Court granted a Joint Motion for Remand, filed by representatives for both parties, remanding the decision to the extent that it denied consideration of the issue of entitlement to a TDIU rating for further proceedings consistent with the Joint Motion.  The Veteran indicated that he did not wish to appeal the other matters addressed in the November 2013 decision, and these matters were dismissed by the Court's order.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In light of the June 2014 Joint Motion, the Board finds that further RO action on the claim for TDIU is required.

In the November 2013 decision, the Board noted that the Veteran had raised the issue of entitlement to a TDIU rating along with his claim for increased rating for the service-connected left shoulder disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter of entitlement to a TDIU rating was separately adjudicated in a July 2012 rating decision.  Though the Veteran did not appeal this rating decision and the Board determined that the matter was not before the at that time, the Joint Motion pointed out that the Board did not address whether a claim for TDIU rating should have been adjudicated as part of Veteran's claim for an increased  rating for the service-connected left shoulder disability.

The Joint Motion also cited to a Veterans Benefits Administration (VBA) Fast Letter indicating that VA should send the Veteran a Statement of the Case or Supplemental Statement of the Case regarding the TDIU if "the Veteran has filed a notice of disagreement regarding an increased evaluation for a service-connected disability" and "while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal AND the rating decision denies the TDIU claim." VBA Fast Letter 13-013 (June 17, 2013).

In this case, while the RO issued a Supplemental Statement of the Case in January 2013 addressing the issue of an increased rating for the service-connected left shoulder disability, it did not address entitlement to a TDIU, which had been denied in the July 2012 rating decision.

Thus, under these circumstances, a Statement of the Case as to the issue of entitlement to a TDIU must be issued. See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The AOJ should take all indicated action in order to issue a Statement of the Case at to the issue of entitlement to a TDIU rating. If the Veteran perfects the appeal, the claim should be certified and returned to the Board for the purpose of appellate disposition after any necessary development has been completed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



